SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New well off the coast of Espírito Santo confirms light oil accumulation Rio de Janeiro, January 9 th , 2013 – Petróleo Brasileiro S.A. – Petrobras announces that extension well 3-BRSA-1128-ESS, whose objective is to delineate the accumulation, has confirmed the presence of light oil and gas in sandstones reservoirs in the post-salt of Espírito Santo Basin. Discovery of the accumulation had already been announced on December 17 th , 2010, when well 1-BRSA-882-ESS, known as Indra, was drilled. The new well, informally known as Arjuna, is part of the 1-BRSA-882-ESS (Indra) Evaluation Plan, and is about 130 km off the coast of Espírito Santo state and 0.9 km northwest of the discovery well. The oil reservoirs, whose age ranges from the Paleocene to the Santonian, have a total thickness of some 200 meters and are approximately 3,679 meters deep, at a water depth of 2,143 meters. A formation test will be carried out to assess the productivity of the reservoir. As verified in the discovery well, the oil found is of good quality (29º API). The consortium of concession BM-ES-22A (Block ES-M-527), made up by Petrobras (75%), as operator, and Vale (25%), will proceed with the activities and investments set out in the Discovery Evaluation Plan (PAD), approved by Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 9, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
